Pleasants, J. This was an action on the case for negligence by appellee against appellant to recover damages for injuries sustained by him from the falling of a sidewalk in said village over which he was passing at the time, resulting in a verdict and judgment thereon for plaintiff for $3,000 damages. Upon a former trial he recovered the same amount, but the judgment was reversed by this court, for reasons stated in 3 Bradwell, 602. The record now brought here is voluminous and the testimony upon material points conflicting. Upon the evidence no doubt is entertained that the sidewalk fell with plaintiff upon it, or that he thereby sustained some injury; but whether the corporation was in such fault as to be liable for it and what was the extent of the injury he sustained, are made serious questions. While we feel bound to express no further opinion upon the effect of the legitimate testimony relating to these points, we are constrained to reverse this judgment also, because of the admission upon the trial of what we deem improper evidence. Thus the plaintiff was permitted to testify, in chief, against the objection of defendant, as follows: “ I have a wife and one child. My day’s work is my support. My wife did not have any means. I had between fifty and sixty dollars at the time I was injured. This was all my means. We have been supported by our friends. The town gave us some at first and friends since.” And Mr. Date, a witness on behalf of plaintiff, also in chief, and against like objection, as follows: “ I have been there at different times and seen them (plaintiff’s family) without any wood. 1 brought them a basket of provisions, and they accepted it with tears and thanks. Don’t remember seeing provisions brought there more than once. They were in poor circumstances.” It is impossible to say whether or how far this operated upon the mere sympathy of the jury and overbore the legal rights of the defendant. This kind of testimony in this class of cases has been repeatedly held by the Supreme Court to be irrelevant and injurious, and the error of admitting it so serious as to justify the reversal of the judgment upon a verdict on which it may have been founded. City of Chicago v. O’Brennan, 65 Ill. 163; P. Ft. W. & C. R’y Co. v. Powers, 74 Id. 343; C. & N. W. R’y Co. v. Moranda, opinion filed at September Term, 1879. If we should affirm this judgment, there is every reason to believe that consistently with these decisions, under the circumstances of this case, the Supreme Court would reverse ours. Furthermore, we are of opinion the Circuit Court erred in admitting the record of resolutions by the board in reference to the appointment of a committee to settle with plaintiff, and to the bills of the physician in attendance upon him. These were evidently passed with a view to compromise and under the dictates of humanity, and had no tendency to show an admission of liability on the part of the defendant. For these errors, the judgment is reversed and the causé remanded. Judgment reversed and cause remanded.